Citation Nr: 1130354	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  11-02-939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for bilateral glaucoma, claimed as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for right eye cataract, claimed as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus, type II.

7.  Entitlement to service connection for a kidney disability, claimed as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney At Law


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who retired in July 1970 after 20 years of active duty.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs RO.  VA will notify the Veteran if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2009). 

Psychiatric disability:

The October 2008 rating decision denied service connection for PTSD, and thus far the RO has limited its consideration of the Veteran's claim of service connection for a psychiatric disability to such entity.  The Veteran's claims file show that he has been assigned psychiatric diagnoses other than PTSD, to include dementia and mood disorder.  In light of the intervening precedent decision by the U.S. Court of Appeals for Veterans Claims in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claim of service connection for psychiatric disability should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope), the matter on appeal is expanded to encompass all psychiatric diagnoses shown (the issue is characterized accordingly).

Furthermore, there is conflicting evidence as to whether the Veteran has a diagnosis of PTSD.  His private treating psychologist (who should have the familiarity with his psychiatric disability picture) provides a diagnosis of PTSD.  See August 20, 2008 private treatment record.  However, that provider does not outline the symptoms that support such diagnosis; therefore, whether that diagnosis is consistent with DSM-IV cannot be determined.  On November 2010 VA examination a psychologist opined that the Veteran did not meet the criteria for a diagnosis for PTSD (but did note that it was not clear whether or not his dementia was masking any possible PTSD symptoms). 

In a December 2010 substantive appeal, the Veteran's attorney argues that the November 2010 VA examination is inadequate, as the Veteran's wife was not permitted to accompany him to the examination and the examiner relied solely on the Veteran's history.  Notably, the Veteran has dementia, and his personal provider deems him not very competent.  

Effective July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  Here, it is not in dispute that the Veteran was exposed to an alleged stressor event in service (i.e., the Air Force Base the Veteran was assigned to in Vietnam came under hostile fire).

Finally, it is unclear whether or not complete records of the Veteran's treatment for psychiatric disability are associated with his claims file; any records outstanding may contain pertinent information, and must be secured.

Diabetes Mellitus:

The Veteran served in Vietnam during the Vietnam Era, and is presumed to have been exposed to Agent Orange.  The question that must be resolved in this matter is whether or not he has type 2 diabetes.  May 2008 to January 2009 private treatment records from T. F., M.D. note a diagnosis of diabetes mellitus, type 2 without complications (the clinical data supporting the diagnosis are not outlined).  On October 2009 VA examination, it was noted that the Veteran had impaired glucose tolerance, but did not meet the criteria [for a diagnosis of diabetes, i.e.] of two fasting blood sugars greater than 126.  It was noted that on repeat testing (fasting) the Veteran's HgbA1c was 5.9, and the glucose was 94.  Consequently, he could not endorse a diagnosis of diabetes.

In a February 2010 letter, Dr. T. F. opined, in part:

"[The Veteran] does indeed have diabetes.  His diabetes testing since May of 2008 demonstrates good control using diet alone.  He has not required any diabetic medicines." . . . .I would characterize his diabetes as "mild" and well-controlled at this time."

Notably, the clinical data supporting Dr. T.F.'s statement were not provided.  In a subsequent (September 2010) letter, Dr. T. F. indicated he has followed the Veteran as a patient since May 2008.  Consequently, extensive records of Dr. T.F.'s treatment of the Veteran appear to be outstanding.

As there are conflicting medical opinions in this matter, development to resolve the conflict is necessary.  

Because service connection for bilateral glaucoma, right eye cataract, erectile dysfunction, hypertension, and a kidney disability is claimed as secondary to diabetes, those matters are inextricably intertwined with the claim of service connection for diabetes, and consideration of the matters must be deferred pending resolution of the service connection for diabetes claim.  See Harris v. Lewinski, 1 Vet. App. 180, 183 (1991).

The Veteran is advised that a governing regulation provides that when evidence (to include identifying information and releases for private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).  He is also reminded that ultimately it is his responsibility to ensure that private pertinent records are received.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Regarding the matter of service connection for psychiatric disability other than PTSD, the RO should send the Veteran a letter providing him all VCAA-mandated notice, and afford him the opportunity to respond.  The RO should arrange for any further development suggested by his response.

2. The RO should ask the Veteran (assisted by his wife/or attorney as necessary) to identify all health care providers who have evaluated or treated him for any psychiatric disability from April 2008 to the present and/or for diabetes, and to provide releases for records of any such private evaluation of treatment.  He must specifically provide releases for records from the private psychologist who has given him a diagnosis of PTSD and for complete clinical records of his treatment by Dr. T.F. from January 2009 to the present, including the reports of all diagnostic studies for diabetes (and specifically those underlying that provider's diagnosis of type 2 diabetes).  The RO should also have the Veteran provide an updated release in order to obtain treatment records from Dr. T.F..  If the Veteran does not provide the releases sought, the claims must be further processed under 38 C.F.R. § 3.158(a)(as abandoned).  The RO should secure complete clinical records of the evaluations and treatment from the sources identified.  If a private provider does not respond to a VA request for records sought, or the response is incomplete, and Veteran and his attorney should be so notified, and reminded that ultimately it is his responsibility to ensure that the records sought are received.  

3. After the development sought above is completed (and the claims are not dismissed as abandoned), the RO should arrange for the Veteran to be examined by an appropriate VA psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability/disabilities.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Unless medically contraindicated (in which case that should be explained by the examiner), the Veteran's wife should be allowed to accompany him during the psychiatric evaluation (with the caveat that the examiner should not rely on any accounts by her of events beyond her lay observation).   Regarding stressor events in service, the examiner is advised that it has been conceded that the Veteran served at an Air Force Base in Vietnam that came under hostile fire.  

Based on examination of the Veteran and review of the record/claims file, the examiner should provide an opinion that responds to the following:

(a) Please identify (by medical diagnosis) each of the Veteran's psychiatric disabilities.

(b) As to each psychiatric diagnosis please indicate whether it is at least as likely as not (a 50% or better probability) that such is related to the Veteran's military service.  

(c) Specifically does the Veteran have a diagnosis of PTSD in accordance with DSM-IV based on an event(s) during his active duty service.  Please identify the symptoms that support such diagnosis, or those lacking, but necessary for such diagnosis.   

The examiner must explain the rationale for all opinions, citing to supporting clinical data.  to include comment on the conflicting opinions already of record in this matter, expressing agreement or disagreement with each, and explaining the basis for the agreement or disagreement.

4. If upon completion of the development sought in #2 above there remains ambiguity as to whether or not the Veteran has type 2 diabetes, the RO should arrange for the Veteran to be examined by an appropriate physician to resolve the ambiguity.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed necessary must be completed.  The examiner must explain the rationale for the opinion; if the evidence does not support a diagnosis of type 2 diabetes, the examiner must explain what is lacking for the diagnosis, and comment on the validity of the Veteran's private provider's diagnosis of that disease.  

5. The RO should then readjudicate these claims (the secondary service connection claims in light of the decision regarding service connection for type 2 diabetes mellitus, type II).  If any remains denied (or dismissed as abandoned), the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

